Name: 89/650/EEC: Council Decision of 19 December 1989 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community, on the one hand, and the government of Denmark and the home rule government of Greenland, on the other hand, for the period from 1 January 1990 to 31 December 1994
 Type: Decision
 Subject Matter: America;  fisheries;  Europe;  European construction
 Date Published: 1989-12-30

 Avis juridique important|31989D065089/650/EEC: Council Decision of 19 December 1989 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community, on the one hand, and the government of Denmark and the home rule government of Greenland, on the other hand, for the period from 1 January 1990 to 31 December 1994 Official Journal L 389 , 30/12/1989 P. 0080COUNCIL DECISION of 19 December 1989 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand, for the period from 1 January 1990 to 31 December 1994 (89/650/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other(1), signed in Brussels on 13 March 1984, Having regard to the proposal from the Commission, Whereas pursuant to Article 14 of the abovementioned Agreement, the two Parties held negotiations with a view to determining the fishing arrangements to apply to the end of the period of application of the Protocol signed in Brussels on 13 March 1984(2); Whereas as a result of these negotiations a new Protocol laying down the conditions relating to fishing was initialled on 30 June 1989; Whereas, in order to avoid interruption of fishing activities of Community vessels, it is essential that the Protocol be approved as quickly as possible; whereas both Parties have therefore initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the Protocol from the expiry of the Protocol currently in force; whereas the Agreement in the form of an Exchange of Letters should be approved, pending a definitive decision under Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other, for the period from 1 January 1990 to 31 December 1994 is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 19 December 1989. For the CouncilThe PresidentJ. MELLICK (1)OJ N ° L 29, 1. 2. 1985, p. 11. (2)OJ N ° L 29, 1. 2. 1985, p. 14.